Title: Exctract from Foreign Affairs Committee Meeting Minutes, 12 December 1780
From: Lovell, James,Continental Congress, Foreign Affairs Committee
To: Adams, John


       December 12th. 1780
      Congress took into Consideration the Report of the Committee on the Letter of June 26th. from the Honble. John Adams, whereupon
      Ordered That the said Letter be referred to the Committee of foreign Affairs; and that they be instructed to inform Mr. Adams of the Satisfaction which Congress receives from his industrious Attention to the Interest and Honor of these United States abroad especially in the Transactions communicated to them by that Letter.
      
       Extract from the MinutesJames Lovell
      
     